Citation Nr: 0617480	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO)


THE ISSUE

Whether the appellant timely appealed a May 2002 rating 
decision, in which the RO denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel





INTRODUCTION

The veteran had active service from January 1942 to March 
1946.  He died on October [redacted], 1999.  The appellant is his 
widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the RO.  


FINDINGS OF FACT

1.  In May 2002, the RO denied the appellant entitlement to 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits.  

2.  In August 2002, the RO received a written statement from 
the appellant, in which she disagreed with the RO's May 2002 
rating decision.

3.  In November 2002, the RO issued a statement of the case.

4.  In August 2003, the RO received from the appellant a VA 
Form 9 referring to her appeal.  


CONCLUSION OF LAW

The appellant did not timely appeal the May 2002 rating 
decision, in which the RO denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA provides that VA will notify the claimant and the 
claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate a claim.  As part 
of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion of 
the evidence the claimant is to provide and which portion of 
the evidence VA will attempt to obtain on the claimant's 
behalf.  VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has ensured strict 
compliance with the VCAA by providing the appellant adequate 
notice and assistance with regard to her claim.  Even 
assuming otherwise, the Board may proceed in adjudicating 
this claim because, as explained below, there is no 
reasonable possibility that additional notification or 
assistance could change the outcome of this case.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002) (holding that when the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter, the VCAA has no effect on 
the appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).


II.  Analysis of Claim

In May 2002, the RO denied the appellant entitlement to 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits.  In August 2002, the RO 
received a written statement from the appellant, in which she 
disagreed with the RO's May 2002 rating decision.  In 
November 2002, the RO issued a statement of the case (SOC).

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a SOC 
has been furnished to an appellant.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2005).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  The request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2005).  The substantive 
appeal must be filed with the VA office from which the 
claimant received notice of the determination being appealed 
unless notice was received that the applicable VA records 
were transferred to another VA office.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2005)

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2005).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 
554, 556 (1993).



In a case in which a written document is to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed. In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded. 38 C.F.R. § 20.305(a) (2005).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b) (2005).

In this case, the RO received the appellant's VA Form 9 
(Appeal to Board of Veterans' Appeals) in August 2003, beyond 
the time limit allowed by law.  The appellant contends that 
she filed such document on November 21, 2002, but the record 
does not support her contention.  Rather, it shows that the 
appellant did not file any document with the RO, let alone 
one that could be construed as a substantive appeal or a 
request to extend the time period for filing a substantive 
appeal, within one year of the June 2002 notice of the 
adverse determination or within 60 days of the November 2002 
issuance of the statement of the case.  It appears that the 
appellant might be confusing the alleged substantive appeal 
with the SOC, which is dated November 21, 2002.  As 
previously indicated, the RO issues a SOC in response to a 
NOD; it may not be construed as a substantive appeal.

In light of the foregoing, the Board has no jurisdictional 
authority to review the claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  The appellant failed to 
file a timely substantive appeal of the RO's May 2002 rating 
decision.  That decision is thus final and the veteran's 
claim on appeal must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


